Citation Nr: 1308555	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bronchitis (claimed as respiratory problems).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, January 2011, and June 2012, the Board, in pertinent part, remanded this matter for additional notice to the Veteran and the development of additional evidence.  It has now returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Episodic bronchitis is not shown to be related to service, to include service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for establishing service connection for episodic bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, November 2003 and October 2008 letters provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2011 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in December 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service medical records, and VA examination reports.  

The Board finds that the prior remand directives with respect to providing the Veteran with VCAA notice, a VA examination, a VA addendum medical nexus opinion, and attempts to obtain post-service treatment records, relative to his claim for service connection have been substantially complied with.  Only substantial, and not strict, compliance with the terms of a Board remand is required, pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, the Veteran is not prejudiced by adjudication of the claim at this time, and remand is not required.

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.   Thus, any such error is harmless and does not prohibit consideration of the claim. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service records show that he served in Saudi Arabia, in the Southwest Asia theater of operations, during the Persian Gulf War.

Various legal provisions apply specifically to compensation claims from Persian Gulf War Veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).   

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).   

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 also provide that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be warranted for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection. See also 38 C.F.R. § 3.317.  

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for bronchitis, which he claimed as respiratory problems.  His service treatment records show that, during active service in December 1990, he had outpatient treatment for coughing and congestion.  The treating clinician observed that the Veteran had head congestion, and that his lungs were clear to auscultation.  The clinician's impression was viral syndrome.  There was no further treatment during active service for respiratory symptoms.

Post-service, VA outpatient records reflect treatment for respiratory complaints on a number of occasions.  The Veteran received treatment for pharyngitis in December 1997 and April 1998.  He was seen in June 1998 for a cough and sore throat, and in December 1998 for sinus congestion and drainage.  He was seen for cough, sore throat, and sinus drainage in March 1999, and cough, sore throat, and fever in December 1999.  He received treatment for acute bronchitis in June 2001, and for bronchitis and sinusitis in May 2002.  He was treated for sinusitis in May 2003 and June 2003.  After additional treatment visits for cough and congestion, a clinician who saw the Veteran in August 2004 noted chronic sinus problems, and provided an impression of asthmatic bronchitis.  An October 2004 computed tomography (CT) scan of the sinuses revealed acute sinusitis.  In a November 2004 otolaryngology consultation, the physician found that recent persistent sinusitis had cleared.  VA treatment notes dated since 2005 do not show respiratory complaints.

The Veteran underwent a VA examination in February 2011.  He reported the onset of his respiratory problems in 1992.  He indicated having trouble breathing with exertion.  He was prescribed an inhaler, which was last filled about three years ago.  He reported using an inhaler about 15 times in the last 12 months.  X-rays of the lungs showed them to be clear.  Pulmonary function test results revealed a mild obstructive ventilatory defect with hyperinflation.  The Veteran was diagnosed with episodic bronchitis.  The examiner concluded that the Veteran's respiratory complaints were related to the diagnosed disorder of episodic bronchitis and that she did not see any evidence in the review of the claims file, including service records, that the diagnosed respiratory condition was related to the Veteran's service in the Persian Gulf.  The examiner noted that the opinion was based on the medical examination, pulmonary function test results, X-ray findings, and a review of the medical records. 

In June 2012, the February 2011 VA examiner provided an addendum to her examination report.  She stated that the Veteran was diagnosed with an upper respiratory condition that was viral in nature in service in December 1990, and that his symptoms of congestion and cough were as likely as not an acute episode of bronchitis.  She noted that the medical records do not indicate that the Veteran had chronic bouts of bronchitis during or following service.  The diagnosis of "episodic bronchitis" provided at the February 2011 VA examination referred to the December 1990 episode of acute bronchitis; however, the Veteran does not have any chronic bronchitis caused by his service.  She explained that acute, or episodic, bronchitis is a common viral condition that most everyone gets occasionally, much like a cold, that resolves without sequelae, and that this condition was what the Veteran had in December 1990.  There is no evidence that the Veteran has been diagnosed with chronic bronchitis.

At the outset, the Board points out that the Veteran's various respiratory complaints and problems have been attributed to a diagnosis of episodic bronchitis.  As the Veteran's complaints have been attributed to a known clinical diagnosis, an award of service connection for complaints of respiratory problems, pursuant to the provisions of 38 U.S.C.A. § 1117, is precluded. 

The Board also finds that the record does not support an award of service connection on any other basis.  As noted above, the Veteran's service treatment records reflect only one episode of respiratory complaints, which was assessed as viral syndrome at the time.  Thereafter, there was no evidence of respiratory complaints for over five years.  Furthermore, the only competent opinions of record are provided by a VA examiner in February 2011 and June 2012, and these opinions weigh against the claim.  The examiner based the opinion on a physical examination of the Veteran, X-ray studies, pulmonary function test results, and a review of the Veteran's medical records.  In summary, the probative evidence does not show that the Veteran has a respiratory disorder that is related to his service, and the claim must be denied. 

To the extent that the Veteran himself believes that he has a current respiratory disorder that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of such disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In sum, while respiratory symptoms were shown on one occasion during service there is no evidence of any respiratory complaints for several years thereafter, the Veteran has been diagnosed with episodic bronchitis, and there is no competent medical opinion establishing a link between this diagnosed respiratory disorder and his service.  Thus, the preponderance of the evidence is against the Veteran's claim and the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bronchitis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


